Exhibit 10.2

FIRST AMENDMENT TO SEVERANCE PROTECTION AGREEMENT

This FIRST AMENDMENT TO SEVERANCE PROTECTION AGREEMENT (the “Amendment”), dated
December     , 2010, by and between MediciNova, Inc., a Delaware corporation
(the “Company”), and              (the “Executive”).

WHEREAS, the Company and the Executive are party to that certain Severance
Protection Agreement dated                      (the “Agreement”). All defined
terms used but not herein defined shall have the meaning ascribed to them in the
Agreement; and

WHEREAS, the Company and the Executive desire to enter into this Amendment in
order to make certain changes to the terms of the Agreement.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. The definition of “Full Release” is restated in its entirety as follows:

“Full Release” means a written release, timely executed so that it is fully
effective no later than 60 days following the Executive’s Termination Date, in a
form satisfactory to the Company and counsel pursuant to which the Executive
fully and completely releases the Company from any and all claims that the
Executive may have against the Company or its affiliates (other than any claims
that may or have arisen under this Agreement).

2. Section 3 is restated in its entirety as follows:

SECTION 3. Termination of Employment.

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 12 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

(a) If Executive’s employment with the Company is terminated (i) by the Company
for Cause or Disability, (ii) by reason of the Executive’s death or (iii) by the
Executive other than for Good Reason, the Company will pay to the Executive the
Accrued Compensation and, if such termination is other than by the Company for
Cause, a Pro Rata Bonus, such amount will be paid in a single lump sum cash
payment by the Company to the Executive within five days after the Termination
Date.

(b) If the Executive’s employment with the Company is terminated (whether by the
Company or the Executive) for any reason other than as specified in
Section 3.1(a), the Executive will be entitled to the following:

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus, such amounts will be paid in a single lump sum cash payment by the
Company to the Executive within five days after the Termination Date;



--------------------------------------------------------------------------------

(ii) subject to Section 18, if applicable, and subject to the Executive
providing the Company with (and not revoking) a Full Release within 60 days
following the Termination Date, taking into account any applicable period for
revocation), the Company will pay the Executive as severance pay, and in lieu of
any further compensation for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to two (2) times the sum of (A) the Base
Salary Amount and (B) the Bonus Amount, such amount will be paid in a single
lump sum cash payment by the Company to the Executive on the 60th day following
the Termination Date;

(iii) subject to Section 18, and subject to the Executive providing the Company
with (and not revoking) a Full Release and complying with his or her obligations
under Section 6, the Company will, for a period of 24 months (the “Continuation
Period”), at its expense provide to the Executive and the Executive’s dependents
and beneficiaries the same or equivalent life insurance, disability, medical,
dental, and hospitalization benefits (the “Continuation Period Benefits”)
provided at Company expense to other similarly situated executives who continue
in the employ of the Company during the Continuation Period (“similarly situated
executives”). The obligations of the Company to provide the Executive and the
Executive’s dependents and beneficiaries with the Continuation Period Benefits
shall not restrict or limit the Company’s right to terminate or modify the
benefits made available by the Company to its similarly situated executives or
other employees and following any such termination or modification, the
Continuation Period Benefits that Executive (and the Executive’s dependents and
beneficiaries) shall be entitled to receive shall be so terminated or modified.
The Company’s obligation hereunder with respect to the foregoing benefits will
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer’s benefit plans, in which case the Company may reduce
the coverage of any benefits it is required to provide the Executive hereunder
as long as the coverages and benefits of the combined benefit plans are no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This Section 3.1(b)(iii) will not be interpreted so as to
limit any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment;

(iv) the Company shall provide the Executive with reasonable outplacement
services suitable to the Executive’s position for a period of 12 months or, if
earlier, until the first acceptance by the Executive of an offer of employment;
and

(v) such other acceleration of vesting and other benefits provided in other
Company plans or agreements regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to Executive.

(c) The payments or benefits Section 3.1(b)(ii) and 3.1(b)(iii) shall commence
within in the 60 day period as soon as the release is effective, provided that
if the 60 day period begins in one taxable year and ends in a second taxable
year such payments or benefits shall not commence until the second taxable year
(and, in such event, the first such payment will include any amount that would,
but for the requirement that the payment or benefit commence in the second year,
have been paid in the first such taxable



--------------------------------------------------------------------------------

year). Additionally, to the extent necessary to comply with Code Section 409A,
any such payment, reimbursements or in-kind benefits to be paid or provided to
the Executive under Section 3.1(b)(iii) and/or Section 3.1(b)(iv), shall be paid
or provided as soon as practical following submission by the Executive of a
reimbursement request but no later than the end of the third calendar year
following the calendar year in which the Termination Date occurs and no benefit
will be paid or provided if the Executive incurs such cost after the end of the
second calendar year following the calendar year in which the Termination Date
occurs.

(d) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Section 3.1(b)(iii) and 3.1(b)(iv).

3.2 Notwithstanding anything in this Agreement to the contrary, if, within the
30 days immediately preceding a Change in Control, (i) the Executive’s
employment is terminated (whether by the Company or the Executive) for any
reason other than as specified in Section 3.1(a), or (ii) (A) there is a
material adverse change in the Executive’s status, position or responsibilities
(including reporting responsibilities) from that which applied to Executive on
the date of this Agreement, and (B) the Executive’s employment with the Company
is subsequently terminated within 24 months following a Change in Control
(whether by the Company or the Executive) for any reason other than as specified
in Section 3.1(a), the Executive shall be entitled to receive the benefits
provided in Section 3.1(b).

3.3 Except as otherwise noted herein, the compensation to be paid to the
Executive pursuant to Sections 3.1(a), 3.1(b)(i) and 3.1(b)(ii) of this
Agreement (whether by reason of Section 3.1(c) or Section 3.2) will be in lieu
of any similar severance or termination compensation (i.e., compensation based
directly on the Executive’s annual salary or annual salary and bonus) to which
the Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement.

3. [Section 5 is restated in its entirety as follows:

SECTION 5. Excise Tax Adjustments.

5.1 In the event Executive becomes entitled to receive the benefits provided
pursuant to Sections 3.1(b) or 3.2 herein, and the Company determines that such
benefits (the “Total Payments”) will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall compute the “Net After-Tax Amount,” and the “Reduced
Amount,” and shall adjust the Total Payments as described below. The Net
After-Tax Amount shall mean the present value of all amounts payable to the
Executive hereunder, net of all federal income, excise and employment taxes
imposed on the Executive by reason of such payments. The Reduced Amount shall
mean the largest aggregate amount of the Total Payments that if paid to the
Executive would result in the Executive receiving a Net



--------------------------------------------------------------------------------

After-Tax Amount that is equal to or greater than the Net After-Tax Amount that
the Executive would have received if the Total Payments had been made. If the
Company determines that there is a Reduced Amount, the Total Payments will be
reduced to the Reduced Amount. With respect to any such reduction, payments and
benefits will be reduced in the following order: first against the latest
scheduled cash payments (if necessary, to zero), then against any current cash
payments and benefits (if necessary, to zero), then against any equity or equity
derivative payments and benefits (if necessary, to zero) and then to non-cash
payments and benefits (other than equity or equity derivative related payments).

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (a) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to the
Excise Tax;

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above);

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel, the fees and
expenses of which shall be borne solely by the Company; and

(d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the Total
Payments are to be made or commenced, as applicable, and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the effective date of employment, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes, taking into account the reduction in itemized deduction
under Section 68 of the Code.]



--------------------------------------------------------------------------------

4. [Section 8 is restated in its entirety as follows:

SECTION 8. Fees and Expenses.

The Company will pay as they become due all legal fees and related expenses
(including the costs of experts) incurred by the Executive, in good faith, in
(a) contesting or disputing, any such termination of employment and (b) seeking
to obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits. Any such reimbursements under this
Section 8 shall be made as soon as practicable following submission of a
reimbursement request, but no later than the end of the year following the year
during which the underlying expense was incurred. If the dispute is resolved by
a final decision of an arbitrator pursuant to Section 15 in the favor of the
Company, the Executive shall reimburse the Company for all such legal fees and
related expenses (including costs of experts) paid by the Company on behalf of
the Executive.]

 

  5. This Amendment constitutes the entire agreement concerning the subject
matter hereof, and it supersedes any prior or contemporaneous oral or written
representations, statements, understandings, or agreements concerning the
subject matter of this Amendment. This Amendment shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Amendment shall be governed by the laws of the state whose law the parties have
agreed shall govern under the Agreement. Section headings used herein are for
convenience only and shall not be used to interpret any term or provision
hereof. This Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one agreement. This Letter Agreement may only be amended by written
agreement signed by each of the Parties. Except as amended by this Amendment,
the Agreement shall remain unaffected and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth first above.

 

MEDICINOVA, INC.

 

By:   Title:   and  

 

By:   Title:  

 

By:  